Case 3:18-cv-02514-JCS Document 15 Filed 07/08/20 Page 1 of 2

Case MDL No. 2734 Document 316 Filed 07/08/20 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: ABLLIFY (ARIPIPRAZOLE) PRODUCTS
LIABILITY LITIGATION MDL No, 2734

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO -32)

On October 3, 2016, the Panel transferred 20 civil action(s) to the United States District Court for
the Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 232 F.Supp.3d 1342 (J.P.M.L, 2016). Since that time, 58 additional action(s)
have been transferred to the Northern District of Florida. With the consent of that court, all such
actions have been assigned to the Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Florida and assigned to
Judge Rodgers.

Pursuant to Rule 7,1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the

Northern District of Florida for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

 

—____ FOR THE PANEL:
MaASMUCH 23 NO ODIECHON 15.

pong a this te the LA COLA ewes
Jul 08, 2020 7 C.

CLERK'S OF FICE

JUMCIAL PEEL OF John W. Nichols
TAULTIDISTRIC TE LITIGATION:
Clerk of the Panel

 

 

 

7 to: wap &
; FLAG PR
1g:43

he

fae
Ee
all AH

a
Le
a
aE

We fe rE 3
HR ob

 

 

TLED

 
Case 3:18-cv-02514-JCS Document 15 Filed 07/08/20 Page 2 of 2

Case MDL No. 2734 Document 316 Filed 07/08/20 Page 2 of 2

IN RE: ABILIFY (ARIPIPRAZOLE) PRODUCTS
LIABILITY LITIGATION

MDL No, 2734

SCHEDULE CTO-—32 — TAG-ALONG ACTIONS

DIST DIV. CANO,
CALIFORNIA CENTRAL
CAC 2 18-04489

CALIFORNIA NORTHERN

CAN
CAN
CAN
CAN
CAN
CAN
CAN
CAN
CAN

CAN

& PPR www Ww

18-025 14
18--04928
1805016
18--05021
18-05046
18-05055
18-04806
18-0493 1
18—-05007

18-05032

CASE CAPTION

Andrew J Behrman v. Bristol-Myers Squibb Company
et al

Breeze et al v. Bristol-Myers Squibb Company et al
Mack et al v. Bristol-Myers Squibb Company et al
Novick et al v. Bristol-Myers Squibb Company et al
Corralejo et al v. Bristol-Myers Squibb Company et al
Alford et al v. Bristol-Myers Squibb Company et al
Earp et al v. Bristol-Myers Squibb Company et al
Crisp et al v. Bristol-Myers Squibb Company et al
Marabuto et al v. Bristol-Myers Squibb Company et al
Adams et al v. Bristol-Myers Squibb Company et al

Abraham Jr, et al v. Bristol-Myers Squibb Company et
al

 
